Case: 11-50242     Document: 00511647126         Page: 1     Date Filed: 10/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 27, 2011
                                     No. 11-50242
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ADAN LOPEZ-LARA, also known as Angel Lewis Rodriguez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2774-1


Before REAVLEY, SMITH and PRADO, Circuit Judges.
PER CURIAM:*
        Adan Lopez-Lara appeals the sentence imposed following his guilty plea
conviction for illegal reentry after removal. He argues that his 46-month
sentence was greater than necessary to satisfy the sentencing goals of 18 U.S.C.
§ 3553(a). Lopez-Lara argues that a presumption of reasonableness should not
apply to his within guidelines sentence because it was not based on “empirical
data” and it “double counts” his criminal history. He also asserts that a 16-level
enhancement was excessive, that a single prior conviction resulted in the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50242   Document: 00511647126      Page: 2   Date Filed: 10/27/2011

                                  No. 11-50242

enhancement and all of his criminal history points, that the sentence failed to
account for his motives for returning to the United States, and that the sentence
failed to account for his low risk of recidivism based on his age.
      Lopez-Lara’s empirical data argument is foreclosed by this court’s
precedent. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); see
also United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
We have previously rejected the argument that the double counting of a
defendant’s criminal history necessarily renders a sentence unreasonable. See
Duarte, 569 F.3d at 529-31; see also U.S.S.G. § 2L1.2, comment. (n.6). Lopez-
Lara’s remaining arguments, which amount to a disagreement with the district
court’s weighing of the 18 U.S.C. § 3553(a) factors and the appropriateness of his
within-guidelines sentence, do not suffice to show error in connection with his
sentence. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008).
      Lopez-Lara has not shown that his sentence was unreasonable, and he has
not rebutted the presumption of reasonableness that attaches to his within-
guidelines sentence. See United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir.
2006). Lopez-Lara has not shown that the district court abused its discretion
under Gall v. United States, 552 U.S. 38, 49-50 (2007), and thus he has shown
no error, plain or otherwise. Accordingly, the judgment of the district court is
AFFIRMED.




                                        2